Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered April 3, 2003, convicting her of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the verdict was repugnant is *615unpreserved for appellate review since the defense counsel challenged the verdict after the jury was discharged (see People v Satloff, 56 NY2d 745 [1982]; People v Jones, 216 AD2d 585 [1995]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
We agree with the defendant that the trial court improvidently exercised its discretion in ruling that the People would be able to question the defendant, if she chose to testify, regarding her purported intoxication in the courthouse two days prior to the date she otherwise would have testified. Nevertheless, we conclude that the error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]). Miller, J.E, Ritter, Goldstein and Lunn, JJ., concur.